t c memo united_states tax_court samuel striker petitioner v commissioner of internal revenue respondent docket no filed date thomas a klug for petitioner robert d heitmeyer for respondent memorandum opinion lauber judge the internal_revenue_service irs or respondent deter- mined for and respectively deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure the parties filed a stipulation of settled issues by which respondent con- ceded the penalties the sole remaining question for decision is whether petitioner is entitled to exclude from gross_income as foreign_earned_income under sec_911 the wages he earned while deployed to the north atlantic treaty organization nato mission in afghanistan because we find that petitioner was an employee of the united_states when performing these services we hold that sec_911 prevents his compensation from being characterized as foreign_earned_income background this case was submitted fully stipulated under rule the stipulated facts and exhibits are incorporated by this reference petitioner resided in michi- gan when he petitioned this court petitioner a u s citizen is a social scientist with a ph d in his field dur- ing and he performed services as a civilian during two deployments to afghanistan the first deployment ran from date to date the second from date to date during both deployments he served in units led by nato commanders unless stated otherwise all statutory references are to the internal_revenue_code as in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar nato currently ha sec_48 members including the united_states nato is funded by direct and indirect_contributions from its members direct contributions cover the expenses of nato command structures alliance-wide communications systems nato-wide air defense and similar fixed costs members contribute to nato indirectly by participating in nato-led missions and operations when- ever a member country volunteers military forces or civilian consultants to per- form in a nato-led operation that member country typically pays the costs of deploying its personnel nato conducted its mission in afghanistan through a body known as the international security assistance force isaf the nato-isaf mission was part of an overall effort by the international community mandated by the united nations security council the objective of this mission was to enable the afghan government to provide effective security across the country and thus combat ter- rorism nato-isaf divided afghanistan into five distinct regional commands and assigned one or more member countries to supervise each regional command petitioner wished to employ his social science skills to assist the nato mission in iraq or afghanistan he accordingly applied to the u s department of the army army a military department within the department of defense dod with the goal of obtaining a position that would enable him to participate in one of these coalition efforts the army accepted petitioner for deployment and subsequently assigned him to a nato post in afghanistan after he was accepted by the army petitioner went to fort leavenworth kansas to receive training security clearances and travel orders his travel authorization was set forth on a standard form used for dod personnel this document states that petitioner’s permanent duty station was fort leavenworth kansas and that the purpose of his travel was special mission deployment it lists his organizational element as tradoc g2 trisa tradoc is the acronym for the u s army training and doctrine command g2 denotes the army’s intelligence_division and trisa denotes the intelligence support activity for tradoc the army decided where petitioner was to be deployed and specified the dates times and other terms of his departures to and from afghanistan peti- tioner’s travel orders state that he was to fly from fort leavenworth to fort ben- ning georgia to fly from fort benning to military bases not in kabul afghan- istan and to return to fort leavenworth when petitioner arrived in fort leaven- worth he did not know where he was ultimately going or what his assignment would be when his flight left fort benning he likewise did not know where he would be assigned or what his specific mission would be petitioner arrived at bagram airfield the largest u s military base in afghanistan in date the army then assigned him to the nato-isaf regional command south where he was stationed at kandahar airfield a canadian general was the nato base commander for this region petitioner’s mission as a social science expert was to act as a liaison be- tween the nato command and the local people of kandahar and its surrounding area he sought to help military officers gain a better cultural understanding of this population he also gathered and analyzed information concerning local com- merce including illicit commerce with the aim of helping nato create a suc- cessful local security apparatus petitioner regularly participated in nato- sponsored training and workshops some of which were mandatory petitioner wore a nato-isaf civilian name tag and a nato badge when rendering these services which he performed as part of a human terrain team htt the htt was composed of citizens from various nato countries and the team’s composition changed as personnel came and went each htt had a team leader whose main role was to ensure that requests for information from nato military officers were properly addressed the team leader conducted petitioner’s performance evaluations but had no authority to discipline him or discharge him from his post the nato base commander exercised ultimate operational control_over petitioner’s mission while the base commander could not terminate petitioner from his position with the army he could refuse petitioner access to the base in kandahar this would have the effect of removing petitioner from the regional command and rendering him unable thenceforth to perform the mission to which the army had assigned him if this were to happen petitioner would be required to fly back to fort leavenworth and either apply for another deployment with the army or return home upon the conclusion of his first deployment petitioner returned to fort leavenworth the army then accepted him for a second deployment which be- gan in date as was true for his first deployment petitioner did not know what his exact mission or assignment would be when he left the united_states this time the army assigned him to the nato-isaf joint command and stationed him at a nato military facility near kabul the terms and conditions of petitioner’s first and second deployments were similar in all material respects he again served as a member of an htt and sup- plied military commanders with a cultural understanding of the local population he addressed questions concerning the afghan army’s attrition rate village as- sessments and the analysis of night raid casualties during both deployments petitioner received formal and informal evalu- ations of his work from his htt team leader the formal evaluations conducted pursuant to the defense civilian intelligence personnel system dcips were re- quired by dod for all intelligence personnel the army directed the htt team leaders to conduct these evaluations while a team leader of any nationality could have performed the evaluations both of the team leaders who performed petition- er’s dcips evaluations were u s citizens and members of the u s armed_forces the record includes a dcips evaluation of petitioner for his second deploy- ment it i sec_12 pages long and rates his overall performance as outstanding the rating official who signed this evaluation was a colonel in the u s army the reviewing official who reviewed this evaluation was a likewise a u s army officer and was part of tradoc the same organizational element to which petitioner belonged the army paid petitioner on the basis of standard u s government pay scales he had a gs-13 grade during his first deployment and a gs-14 grade during his second the army provided him with standard dod fringe_benefits including health and retirement benefits the army furnished him with a bi- weekly civilian leave and earnings statement showing his gross pay and de- ductions the army reported petitioner’s wages to the irs on forms w-2 wage and tax statement and withheld from his paychecks the required federal income and employment_taxes petitioner filed federal_income_tax returns on form sec_1040 u s individual_income_tax_return for and petitioner did not maintain a permanent residence in the united_states during these years and listed his mother’s residence as his address on these returns both returns were prepared by a qualified income_tax_return_preparer petitioner attached to his returns forms foreign_earned_income on which he claimed under sec_911 exclusions of dollar_figure and dollar_figure for and respectively his actual wages for performing services in afghanistan were higher the exclusions he claimed represented the maximum amounts allowed for each year on the forms petitioner listed his occupation as defense contractor listed his employer as defense finance accounting services stated that his employer was a u s company listed his employer’s u s address as a location in cleveland ohio and listed his employer’s foreign address as a location in kabul afghanistan the irs examined petitioner’ sec_2010 and sec_2011 returns and disallowed the foreign_earned_income exclusions on the ground that he was during both deploy- ments an employee of the u s government as a corollary of these adjustments the irs made computational adjustments to petitioner’s itemized_deductions and alternative_minimum_tax the irs on date issued petitioner a timely notice_of_deficiency and he timely petitioned this court i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 that this case was submitted fully stipulated changes neither the burden_of_proof nor the effect of a failure of proof rule b 95_tc_82 aff’d 943_f2d_22 8th cir although facts may be established by stipula- tion a stipulation of facts does not relieve the party bearing the burden_of_proof from producing evidence to support factual findings not adequately established by the stipulation rule b failure to produce evidence in support of an issue of fact may be a ground for resolving that issue against that party ibid ii foreign_earned_income_exclusion sec_61 provides that gross_income means all income from whatever source derived citizens of the united_states are taxed on their worldwide in- come unless a specific exclusion applies eram v commissioner t c memo at exclusions from gross_income are construed narrowly and a taxpayer must clearly establish his entitlement to any such exclusion ibid sec_911 provides that a qualified_individual may elect to exclude from gross_income subject_to limitations set forth in subsection b his or her foreign_earned_income to be entitled to this exclusion a taxpayer must satisfy two distinct requirements first he must be an individual whose tax_home is in a foreign_country sec_911 second he must either be a bona_fide_resident of one or more foreign countries or be physically present in such countries during at least days in a 12-month_period ibid respondent agrees that petitioner meets these general requirements sec_911 excludes from foreign_earned_income amounts paid_by the united_states or an agency thereof to an employee of the united_states or an agency thereof whether petitioner is entitled to the foreign_earned_income_exclusion thus turns on whether he was employed by the united_states during and whether a taxpayer is an employee is a question of fact 92_tc_351 aff’d 907_f2d_1173 d c cir 89_tc_225 aff’d 862_f2d_751 9th cir in determining whether a person is an em- ployee of the united_states within the meaning of sec_911 we look to the common_law to determine the relationship matthews t c pincite in determining the existence of a common_law employer-employee relation- ship ‘the crucial test lies in the right of control or lack of it which the employer may exercise respecting the manner in which the service is to be performed ’ id pincite quoting 13_bta_513 rev’d and remanded 34_f2d_263 3d cir rev’d per curiam 281_us_699 the facts of this case closely resemble those in gillis v commissioner tcmemo_1986_576 52_tcm_1128 the taxpayer there was a lieutenant colonel in the u s air force who was assigned to nato in germany and worked under the supervision of a german general ibid the air force paid his salary id pincite the taxpayer nevertheless contended that he was employed by nato and the source of his payments was nato ibid we rejected the taxpayer’s argument and held that his wages were not excludable under sec_911 we reasoned as follows petitioner did not show that he had a separate contract with nato he was assigned to nato by the air force nato did not have the authority to hire petitioner or to fire him from the air force further- more petitioner’s paycheck was made out by the air force rather than nato therefore even if petitioner could prove that nato was the original source of the funds used to pay his salary he was controlled and paid directly by the air force gillis t c m cch pincite in short even though the taxpayer in gillis was subject_to the day-to-day super- vision of a german nato commander we concluded that he was controlled by the air force because the air force hired him paid his salary assigned him to the nato post and had the exclusive authority to discharge him from military service ibid the purpose of the sec_911 exception is to prevent a wind- fall to united_states government employees in foreign countries 701_f2d_807 9th cir aff’g 77_tc_1181 we con- cluded in gillis t c m cch pincite that the taxpayer should not be allowed a windfall merely because he is stationed overseas in an allied command we found no evidence that a taxpayer whom the u s military has assigned to a nato command should be treated any differently from any other military per- sonnel serving overseas ibid we reached a different conclusion in adair v commissioner tcmemo_1995_493 70_tcm_998 acq 1996_1_cb_1 in that case nato posted notice of an expected vacancy on its headquarters staff in brussels belgium secretaries of nato delegations were invited to submit names of qualified candi- dates the notice stated that the successful candidate would be offered a three-year definite duration contract renewable by mutual consent for an additional three years t c m cch pincite the taxpayer then a program analyst with the u s army applied for the advertised nato post he was interviewed by nato personnel at nato head- quarters in brussels nato paid all expenses relating to this interview nato subsequently informed the u s mission to nato that it had decided to appoint the taxpayer as a senior statistician he accepted this offer and dod formally transferred him to his new position with nato for a three-year term this trans- fer was made pursuant to the london agreement executed between the united_states and the north atlantic council in and u s c sec govern- ing the transfer of u s agency employees to international organizations see adair t c m cch pincite2 as a nato international staff member the taxpayer in adair was required to perform services solely for nato during his term of transfer as required by nato regulations he took a loyalty oath whereby he swore to perform his duties with the interests of nato only in view and agreed that he would not seek or accept instructions from any government or from any authority other than nato adair t c m cch pincite as required by its personnel regulations nato provided the taxpayer with insurance coverage and educational allowances paid directly by nato the taxpayer’s job performance was regularly evaluated by his nato supervisors id pincite nato had the power to fire the taxpayer for unsatisfactory job performance or in the event of disciplinary action id pincite3 taking all these facts into account we concluded that the taxpayer in adair was an employee of nato following his transfer from the army in so holding we relied principally on the fact that he had been formally transferred to nato pursuant to an international agreement and domestic u s law as opposed to being detailed in which case he would have remained an employee of his agency for all purposes adair t c m cch pincite we also relied on the facts that the taxpayer had a formal three-year renewable contract with nato was required to take a loyalty oath to nato and refuse to accept instructions from the u s government could be terminated by nato for poor job performance received benefits from nato as required by its personnel regulations and was subject_to performance evaluations and direction from nato supervisors regarding his daily activities the sequence of his tasks and the means by which the desired results were to be achieved id pincite we find the instant case to have much in common with gillis and very little in common with adair the taxpayer in adair applied for a specific position at nato headquarters and following an interview and receipt of an offer was for- mally transferred by the army to that nato position petitioner did not apply for a specific nato position indeed he had no idea when he left the united_states where he would be stationed or what his mission would be unlike the taxpayer in adair petitioner did not have a contract with nato he was not formally trans- ferred to nato pursuant to an international agreement or u s domestic law he received no benefits under nato personnel regulations he took no oath of loyal- ty to nato and he was subject_to regular dod performance evaluations that are required for all dod intelligence personnel and were conducted at the army’s direction cf 90_tc_802 distinguish- ing for purposes of the london agreement and a related international treaty be- tween a u s employee who is seconded to nato and a direct hire of nato who is appointed to the international staff of nato pursuant to an employment contract as we have often noted the ‘right-to-control’ test is the crucial test to determine the nature of a working relationship weber v commissioner 103_tc_378 quoting matthews t c pincite aff’d per curiam f 3d 4th cir but the degree of control necessary to find employee status varies according to the nature of the services provided weber t c pincite noting that employer need not stand over the employee and direct his every move in order to exercise the requisite control see sec_31_3401_c_-1 employment_tax regs i t is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so we conclude here as we concluded in gillis that the army had the right to control and actually did control petitioner’s work the army had exclusive authority to hire discipline and fire petitioner it paid his salary and provided all his benefits it directed where he would be de- ployed and the periods of his service and it subjected petitioner to the same periodic dcips performance evaluations to which all dod intelligence personnel were subject accord eg eren v commissioner tcmemo_1995_555 70_tcm_1394 holding that state department contractor was an employee of the united_states where agency had the right to exercise control_over petitioner even though it exercised limited control_over his daily activities aff’d 180_f3d_594 4th cir marckwardt v commissioner tcmemo_1991_347 62_tcm_262 holding that usaid contractor was an employee of the united_states where agency had the right to control the taxpayer’s work even though his work was not supervised or controlled on a day-to-day basis petitioner correctly notes that nato officers supervised his activities on a daily basis and that the nato commander by excluding him from the base could effectively bring his mission to an end but the same was true in gillis t c m cch pincite where the taxpayer was assigned to nato in germany and worked under the supervision of a german general we neverthe- less held that the taxpayer was controlled by the air force because the air force hired him paid his salary assigned him to the nato post and had exclu- sive authority to discharge him from military service id pincite we reach the same conclusion here our precedents have identified numerous factors that may be relevant in determining whether an employment relationship exists see eg weber t c pincite juliard v commissioner tcmemo_1991_230 61_tcm_2683 the right-to-control factor is the most important and t he relative importance of each factor is viewed under the facts and circumstances of each case juliard t c m cch pincite petitioner urges that several of these factors point to his status as an employee he did not offer services to the general_public he provided no capital and had no opportunity for profit and loss and he did not provide his own tools or workspace but these factors are chiefly relevant in determining whether a person is an independent_contractor as opposed to an employee they shed little light on whether petitioner concededly an em- ployee was an employee of the army or of nato the common_law factors most relevant to the latter determination are the right to control the right to discharge the permanency of the relationship and the nature of the relationship the parties believed they were creating these factors point clearly to the conclusion that petitioner remained an army employee during his deployment to afghanistan see generally adair t c m cch pincite juliard t c m cch pincite the u s involvement in afghanistan was conducted as part of a coalition like other nato members the united_states participates in nato-led missions by volunteering troops and civilian personnel the fact that the united_states par- ticipates in nato-led operations by volunteering its personnel indicates that the united_states exercises control_over those who are thus contributed petitioner has not shown that his position upon deployment to afghanistan differed in any mater- ial way from the position occupied by hundreds of thousands of other army mili- tary and civilian employees who have been deployed or seconded to nato and other allied commands worldwide in determining whether his wages are exclud- able under sec_911 it is not dispositive that he was stationed overseas in an allied command rather than stationed overseas in a u s army base gillis t c m cch pincite petitioner has not carried his burden of proving that he was an employee of nato rather than the army during and as an employee of the united_states during those years he is subject_to the exception set forth in sec_911 and is not entitled to a foreign_earned_income_exclusion to reflect the foregoing decision will be entered for respondent as to the tax deficiencies and for petitioner as to the penalties
